Citation Nr: 1548423	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-16 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for varicose veins, to include varicocele. 

2.  Entitlement to service connection for left heel spurs. 

3.  Entitlement to service connection for epididymitis. 


REPRESENTATION

Appellant represented by:	Drew N. Early, Attorney


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from January 1996 to December 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision.  In the June 2010 rating decision, the RO, inter alia, denied service connection for epididymitis, varicose veins, and left heel spurs.  The Veteran filed a notice of disagreement (NOD) in August 2010, and the RO issued a statement of the case (SOC) in May 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In November 2014, the Board expanded the claim for service connection for varicose veins to include a varicocele, and  remanded the claims on appeal to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims ( reflected in January and June 2015 supplemental SOCs (SSOCs)),  and returned these matters to the Board for further appellate consideration.

The Board notes that, while the Veteran previously was represented by the Veterans of Foreign War, in May 2013, the Veteran granted a power-of-attorney in favor of The American Legion with regard to the claims on appeal.  In October 2013, the Veteran granted a power-of-attorney in favor of private attorney Drew N. Early with regard to the claims on appeal.  The Board recognizes the change in representation.

This appeal is now being  processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems. 

The Board's disposition of the claim for service connection for epididymitis is set forth below.  The claims for service connection for varicose veins, to include a varicocele, and for left heel spurs are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board points out that, since the RO's last adjudication of the claims in the June 2015 SSOC, VA treatment records have been associated with the claims file.  Because the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration is required for Board review.  See 38 C.F.R. § 20.1304 (2015), and  § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165  (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Although no such waiver is of record, the AOJ will have an opportunity to consider this evidence on conjunction with the remand, below.  


FINDING OF FACT

In a January 2015 rating decision, the AOJ  granted service connection for epididymitis.


CONCLUSION OF LAW

As the January 2015 award of service connection for epididymitis represents a full grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over this issue affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

The Veteran perfected an appeal to the Board with respect to the June 2010 denial of service connection for epididymitis.  While the matter was on remand, in  a January 2015 rating decision, the AOJ  granted service connection for epididymitis, effective June 8, 2009 (the day he filed his claim for service connection).  The award was based on the a private opinion  that found that the Veteran's current epididymitis is etiologically related to service. 

Under these circumstances, the Board finds that the service connection claim for epididymitis, for which an appeal was perfected, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to this matter. The Veteran was notified of this fact in a letter following the issuance of the January 2015 rating decision. [Parenthetically, the Board notes that, the Veteran has not notified VA of any disagreement with the AOJ's determination as to either the assigned rating or effective date.] 

Hence, with respect to this matter, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal as to the claim for service connection for epididymitis  must be dismissed.



ORDER

The appeal as to the claim for service connection for epididymitis is dismissed.



REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining matters.

In November 2014, the Board remanded the Veteran's claims for  service connection for varicose veins, to include a varicocele, for the Veteran to be afforded a VA examination.  The VA examiner was directed to opine as to whether a diagnosis of varicocele was warranted and if so, such is  as likely as not related to a disease or injury in service, to include complaints of scrotal pain.  The VA examiner was also directed to opine as to whether it was caused or is aggravated by the service-connected benign right scrotal cyst.  

The Veteran was afforded a VA examination in December 2014, at which time  he was diagnosed with a small varicocele on the right.  The VA examiner opined that it was less likely than not that the Veteran's varicocele was related to a disease or injury in service.  His rationale was that "Varicoceles are painless and not related to epididymitis or other service issues."  The VA examiner also opined that the Veteran's varicocele was less likely as not proximately due to or the result of the service-connected benign right scrotal cyst.  His rationale was that neither evidence in the medical literature, consensus in the medical community, nor evidence in this case supports a causal relationship between these conditions.  He also used this same rationale for his opinion that the Veteran's varicocele was not aggravated by his service-connected benign right scrotal cyst.  

The Board finds that further medical opinion is warranted because, in providing the negative nexus opinion, the VA examiner did not discuss the in-service diagnoses of varicocele; he was diagnosed with right and left varicocele in 1997 and 1999.  In addition, while the December 2014 VA examiner diagnosed the Veteran with a right varicocele, he did not discuss why the Veteran did not have a current diagnosis of left varicocele, even though he had previous diagnoses of left varicocele in service and post service (2005 and 2009).  In this regard, comment as to whether the previously diagnosed left varicocele represents a chronic disability would be helpful.   In addition, since the Veteran has now been granted service connection for epididymitis that the VA examiner should provide an explicit opinion as to whether each varicocele disability was caused or is aggravated by his service-connected epididymitis. 

With respect to the left heel spurs, in the November 2014 remand, the Board noted that there was a positive VA examination opinion (November 2009) of record but there was no rationale with that opinion and thus, the Veteran should be afforded a new VA examination; the November 2009 VA examiner stated that the Veteran's left heel spurs were likely related to similar conditions treated in service.  The Board directed the VA examiner to state if the Veteran has a current diagnosis of left heel spurs and if so, to opine whether it is at least as likely as not that any left heel spur is related to the Veteran's service or to complaints of and treatment for left heel problems during service.

On  VA examination in December 2014, the examiner stated that no heel spur was found on January 2009 x-ray studies.  It was noted that a repeat x-ray would be performed that day.  The examiner provided a negative nexus opinion.  However;  there are no x-ray studies from December 2014 associated with the Veteran's claims file.  Thus, on remand, the AOJ should obtain those x-ray studies and associate them with the claims file.  Then, the Veteran's claims file should be sent to the December 2014 VA examiner for him to review these x-ray studies and  provide an addendum opinion.  

Under these circumstances, the Board finds that the AOJ should arrange to obtain an addendum opinion, for each disability under consideration, from the physician who examined the Veteran in December 2014, or from another appropriate physician, based on claims file review (if possible).  The AOJ should only  arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for increase.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  


Prior to arranging to obtain further medical information in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards to VA records, there are VA treatment records from Bay Pines VA Healthcare System associated with the Veteran's claim file. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, in a November 2014 letter and notations in the Veteran's VA treatment records there is an indication that there are outstanding records from the Social Security Administration (SSA) that VA has not obtained.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the appellant another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act The Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claims should include consideration of all evidence added to the record since the  last adjudication in June 2015.

Accordingly, these remaining matters are hereby REMANDED for the following action:

1.  Obtain from the Bay Pines VA Healthcare System all outstanding records of VA evaluation and/or treatment of the Veteran, as well the reports of x-ray studies of the Veteran's left foot that were taken or completed in conjunction with the December 2014 VA examination.

 Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran a letter and his attorney a request that he Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, updated authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the VA examiner who conducted the Veteran's December 2014 examinations to provide addendum opinions.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinions from another appropriate physician based on review of the claims file (if possible).  The need for an additional examination of the Veteran is left to the discretion of the clinician designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Varicocele:With respect to the varicocele, the examiner should clearly indicate if the Veteran has right varicocele and left varicocele.  

If the Veteran does not have a current diagnosis of left varicocele, the examiner should explain why this is so, given the  in-service diagnoses (1997 and 1999) and post-service diagnoses (2005, 2009, and 2014) of record.  In this regard, the examiner should indicate whether the prior diagnoses of varicocele are indicative of  a chronic disability.  

For each diagnosed varicocele, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability 

(a) had its onset in or is otherwise medically related to service (to particularly include diagnosed varicocele and/or scrotal pain therein); or, if not, 

(b) was caused OR is aggravated (worsened beyond natural progression)by his service-connected epididymitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In responding to the above, the physician must  consider and discuss all pertinent in- and post-service medical evidence-to specifically records documenting include the in-service diagnoses of varicocele and an assessment of scrotal pain-as well as all lay assertions, to include the Veteran's competent lay assertions as to the nature, onset and continuity of symptoms.  

Left Heel Spurs: The physician should review the December 2014 x-ray studies and clearly indicate whether left heel spurs are currently present, then render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that such had their onset in or are otherwise medically related to service.  

In addressing the above, the physician must consider and discuss all pertinent in- and post-service medical evidence, as well as the Veteran's competent lay assertions as to the nature, onset and continuity of symptoms.  

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


